Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Michele Peetz, FNP-C,

Petitioner,

Centers for Medicare & Medicaid Services.
Docket No. C-16-444
ALJ Ruling No. 2016-9
Date: April 25, 2016
ORDER OF DISMISSAL

I dismiss the hearing request of Petitioner, Michele Peetz, FNP-C, because it was
untimely and Petitioner did not establish good cause to extend the time for filing. 42
CFR. §§ 498 .40(a)(2), (c); 498.70(c).

I. Background and Procedural History

Petitioner is a certified family nurse practitioner. On January 12, 2015, Noridian
Healthcare Solutions (Noridian), a Medicare administrative contractor acting on behalf of
the Centers for Medicare & Medicaid Services (CMS), issued a determination
retroactively denying Petitioner’s application to enroll in Medicare effective November 7,
2006. Petitioner timely requested reconsideration of that determination. On April 20,
2015, Noridian issued a reconsidered determination upholding the enrollment denial.

The reconsidered determination notified Petitioner that if she disagreed with the
determination, she could request review by an administrative law judge (ALJ) by filing
an appeal within 60 calendar days after the date of receipt of the determination.

On March 16, 2016, Petitioner filed a request for an ALJ hearing dated March 14, 2016,
nearly 11 months after the date of the reconsidered determination. The Civil Remedies
Division received Petitioner’s request for review on March 28, 2016.
2

An initial review of Petitioner’s submissions raised questions about the timeliness of her
hearing request. Because Petitioner did not explain the delay in filing her hearing
request, I issued an order on April 6, 2016, directing Petitioner to show cause why the
hearing request should not be dismissed as untimely. I explained that if Petitioner had
not filed her hearing request within 60 days of receipt of the reconsidered determination,

she must show good cause as to why I should extend the time for filing the request. 42
CFR. § 498.40(c).

On April 11, 2016, Petitioner responded to my Order to Show Cause. Petitioner states
that she “was notified” of the reconsidered determination in April 2015. To explain the
lengthy delay in filing her hearing request, Petitioner states that upon receipt of the
decision, she was unsuccessful in obtaining further assistance from her employer. As a
result, Petitioner reported that she pursued a variety of alternative avenues to resolve the
Medicare enrollment denial in her favor, none of which were successful.

II. Issues

The general issue here is whether I should dismiss Petitioner’s hearing request. The
specific issues that I must decide are whether Petitioner’s hearing request was untimely
and, if so, whether Petitioner had good cause to file the request after the deadline.

III. Analysis

A supplier dissatisfied with a reconsidered determination “is entitled to a hearing before
an ALJ.”! 42 CER. § 498.5(1)(2). The procedures to request a hearing are found in 42
C.F.R. § 498.40. In order to exercise the right to a hearing, a supplier must file its
request for hearing in writing no later than 60 days from the date that it receives a
reconsidered determination. 42 C.F.R. § 498.40(a)(2). Receipt of the notice of a
reconsidered determination is presumed to be five days after the date of notice unless
shown otherwise. Id.; 42 C.F.R. § 498.22(b)(3). A supplier may request that an ALJ
extend the date to file a hearing request; however, the supplier must show good cause in
order for the ALJ to grant such a request. 42 C.F.R. § 498.40(c). If a hearing request is
untimely and there is no good cause to extend the filing date, then an ALJ may dismiss
the hearing request. 42 C.F.R. § 498.70(c).

‘A “supplier” furnishes services under Medicare, and the term supplier applies to
physicians and non-physician practitioners and facilities that are not included within the
definition of the phrase “provider of services.” 42 U.S.C. § 1395x(d). Petitioner is a
supplier.
3
A. Petitioner filed an untimely hearing request.

The reconsidered determination is dated April 20, 2015. As noted, Petitioner
acknowledged in her response to my Order to Show Cause that she received notice of the
determination in April 2015. Under the regulations, I presume that Petitioner received
the determination on Monday, April 27, 2015.” Petitioner had 60 days, until June 26,
2015, in which to file a hearing request. 42 C.F.R § 498.40(a)(2). Petitioner filed her
hearing request on March 16, 2016. Consequently, I find that Petitioner’s hearing request
was untimely.

B. Petitioner did not establish good cause for extending the regulatory deadline
for filing her hearing request.

If a supplier establishes that there was good cause to extend the filing date for a hearing
request, then an ALJ may accept an otherwise untimely hearing request. 42 C.F.R.

§ 498.40(c). The regulations do not define what constitutes “good cause” to extend the
filing deadline, and the Departmental Appeals Board “has never attempted to provide an
authoritative or complete definition of the term ‘good cause’ in section 498.40(c)(2).”
Brookside Rehab. & Care Ctr., DAB No. 2094 at 7 n.7 (2007) (citing Glen Rose Med.
Ctr. Nursing Home, DAB No. 1852 at 7 n.5 (2002)). Rather, an adjudicator must
consider the relevant circumstances of each case to determine whether there is “good
cause” to extend the filing deadline. See NBM Healthcare, Inc., DAB No. 2477 at 3-4
(2012) (“[T]he facts of this case do not show good cause under any reasonable definition
of that term.”).

In this case, Petitioner provides the following explanation for her untimely request:

I was notified of the Rejection decision In April of 2015. My
employer was not able to go any further for me and I then
started to work on avenues to have documentation of my
grandfathered status. This took longer than anticipated and I
was not able to reach my NP school it had closed and only
able to get transcript copies. I contacted the American
Academy of Nurse practitioners for their assistance and they
were not able to help me. I then started researching local
congressmen and governmental agencies for assistance. In

> The fifth calendar day following the date of the reconsidered determination fell on a
weekend day. Accordingly, I presume that Petitioner received the determination on the
following Monday. Civil Remedies Division Procedures §§ 6, 11.
4

my final attempt I reached out to the local colleges for
guidance and this is where I am today.

I conclude that Petitioner’s reason for failing to file a timely hearing request does not
constitute good cause to extend the filing deadline. Dismissal of a hearing request is
appropriate where the reconsidered determination clearly explained the filing
requirements and deadlines, the petitioner did not claim that “it reasonably misunderstood
what steps it needed to take to exercise its right to a hearing,” and “the only reason for the
late filing was that Petitioner was hoping ... to achieve a satisfactory resolution by
means other than a formal hearing request before an administrative law judge.” Borger
Enterprises, LLC, D/B/A Caprock Nursing & Rehab., DAB No. 2618 at 3 (2015); see
also Vanguard Vascular & Vein, PLLC, et al., DAB No. 2523 at 3-4 (2013) (upholding
the dismissal of an untimely hearing request when the reconsidered determination
explained in “unambiguous and conspicuous language” that the petitioners had 60 days
from their receipt of the reconsidered determination to request a hearing before an ALJ).

Here, the April 20, 2015 reconsidered determination clearly stated that Petitioner had 60
days from receipt of the determination to request a hearing. The determination also
provided the postal address for Petitioner to file her request by mail and an alternative
electronic filing address and instructions for Petitioner to file her hearing request
electronically. In addition, the determination included the office and telephone number to
call if Petitioner had any questions. Petitioner does not deny that she was provided clear
notice of her right to appeal and detailed instructions for submitting her request or that
she understood those instructions.

Furthermore, Petitioner’s delay in exercising her appeal rights because she was
attempting to pursue alternative avenues for resolving the adverse Medicare enrollment
determination in her favor does not constitute good cause for extending the filing
deadline. Borger Enterprises, DAB No. 2618 at 3. Nothing prevented Petitioner from
exercising her formal appeal rights while simultaneously pursuing alternative avenues to
resolve the adverse Medicare enrollment determination in her favor. Accordingly,
“Petitioner must bear the consequences of focusing [her] time and energy on advocacy
tactics other than preparing and filing a timely hearing request.” Id.

Because Petitioner has made no showing of good cause for filing her hearing request
almost nine months after the expiration of the 60-day deadline for doing so, I cannot
extend the filing deadline for the hearing request based on good cause.
IV. Conclusion

Petitioner filed an untimely request for hearing and did not show that an extension of the
filing deadline is warranted based on good cause. Therefore, I dismiss Petitioner’s
hearing request.

/s/
Leslie C. Rogall
Administrative Law Judge
